Citation Nr: 0820607	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision denying 
the veteran's claim for PTSD.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with PTSD.

2.  The veteran who earned the Combat Infantryman Badge in 
Vietnam, has reported several combat-related stressors, and 
his account of these stressors is presumed credible.

3.  Medical evidence establishes the requisite nexus between 
the veteran's in-service stressors and his PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

To establish entitlement to service connection for PTSD a 
veteran must provide:    (1) medical evidence diagnosing 
PTSD; (2) a link, established by medical evidence, between 
current symptoms of PTSD and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran is currently diagnosed with PTSD that he believes 
is related to the combat trauma he experienced while in the 
Republic of Vietnam.  The veteran recounts that he had many 
"terrifying, life[-]threatening, and stressful" experiences 
while engaged in combat, including casualties in his squad 
from punji sticks and booby traps; landing while under fire; 
and exposure to frequent small arms fire, automatic weapons 
fire, and rocket-propelled grenades.  

In 2005, the veteran's service discharge papers were 
corrected to reflect his receipt of the Combat Infantryman 
Badge, which is specifically noted as proof of combat.  See 
C.F.R. § 3.304(f)(1).  Accordingly, the Board will presume as 
true the veteran's combat stressors.

In May 2004, a VA examination was conducted to determine 
whether the veteran had PTSD and whether his condition was 
related to an in-service stressor.  At this time, the veteran 
had not provided the VA with an extensive list of his claimed 
stressors, and due to an administrative omission, his service 
records did not reflect his combat infantryman badge.  
Regardless, the examiner found no Axis I diagnosis.  

VA treatment records reveal that in August 2004 the veteran 
sought psychiatric treatment for symptoms including 
nightmares, poor sleep, anger, irritability, intrusive 
thoughts, crying spells, problems getting along with others, 
and jumpiness.  The treating medical professional referred 
the veteran to a private practitioner, Dr. D. Randall Haley, 
for counseling.  In a January 2005 letter, Dr. Haley reported 
that he had been treating the veteran for ongoing signs and 
symptoms of PTSD and opined that the veteran's "anxiety 
disorder" was "directly attributable to his combat service 
in the Republic of Vietnam."  In a March 2005 letter,  Dr. 
Haley conclusively diagnosed the veteran with PTSD per the 
applicable Diagnostic and Statistical Manual of Mental 
Disorders (DSM) diagnostic criteria.

VA treatment records from August to September 2007 reflect a 
PTSD diagnosis.  In a June 2008 letter, Dr. Ann Marie Gordon, 
a physician with the veteran's service organization, reported 
that she had reviewed the veteran's claim file and pertinent 
medical records and subsequently concluded that assuming the 
veteran's lay statements are true, the criteria for PTSD were 
met; and she opined that it is at least as likely as not that 
the veteran has PTSD attributable to his in-service 
stressors.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes the evidence supports the conclusion that the 
veteran has PTSD as a result of his combat experiences in 
Vietnam, with all three elements necessary for service 
connection for PTSD met.  As such, service connection is 
granted.

II. Duties to Notify and Assist

Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, in light of 
the Board's grant of service connection for PTSD, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary because any potential failure of VA in fulfilling 
these duties is harmless error.

ORDER

Service connection for PTSD is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


